DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/20 has been entered.
 
Remarks
This action is in response to the amendments received on 11/09/20.  Claims 7, 8, 10-14, and 16-18 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 7, 8, 10, 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reisman (US 8,255,541), and further in view of Lepeska et al. (US 2018/0357326) and Yeye He, Dong Xin, Venkatesh Ganti, Sriram Rajaraman, and Nirav Shah. 2013. Crawling deep web entity pages. In Proceedings of the sixth ACM .
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reisman in view of Lepeska and He, and further in view of Haridas et al. (US 2017/0123890).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 10-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 10, 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reisman (US 8,255,541) and further in view of Lepeska et al. (US 2018/0357326) and Yeye He, Dong Xin, Venkatesh Ganti, Sriram Rajaraman, and Nirav Shah. 2013. Crawling deep web entity pages. In Proceedings of the sixth ACM international conference on Web search and data mining (WSDM '13). Association for Computing Machinery, New York, NY, USA, 355–364. (referred to herein as He).

With respect to claim 7, Reisman teaches a computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform: 
storing an index that includes previous search term to web site mappings and previous search term to pattern mappings (Reisman, Fig. 3 & Col. 16 Li. 39-40, Each query has a list of possible targets), wherein patterns are associated with web sites (Reisman, Col. 16 Li. 21-22, target URL);
receiving a search request having search terms (Reisman, Col. 15 Li. 19-20, a user enters a query consisting of a signifier); 
executing the search request against the index to identify first search results (Reisman, Col. 15 Li. 21-26, perform a database lookup to attempt to determine an exact match where database includes index and feedback data); and 
in response to determining that the search request failed based on first search results, determining that a search term in the search terms does not exist in the index; identifying the search term as an unknown search term (Reisman, Fig. 2 step S08, S18 & Col. 15 Li. 66-67, the result is not a likely hit).
Reisman doesn't expressly discuss associating a predictive score with the pattern and the web site to indicate how strongly the pattern is associated with the web site.
deriving a pattern for a web site (Lepeska, pa 0023, determining a hint template for the dynamically generated URL);
associating a predictive score with the pattern and the web site to indicate how strongly the pattern is associated with the web site (Lepeska, pa 0076, apply confidence scores to generated templates based on the number of singletons that conformed to the same template);
in response to determining that the search request failed based on first search results, determining that a search term in the search terms does not exist in the index; identifying the search term as an unknown search term (Lepeska, pa 0025, the prefetcher does not immediate locate a match in its cache);
matching the unknown search term to the pattern in the index (Lepeska, pa 0025, determine the static portion of the dynamically-generated URL and search for a corresponding entry based on the received hint template);
identifying the corresponding web site that is associated with the pattern as a candidate web site based on the matching (Lepeska, pa 0049, using received breadcrumb information to search for URLs and find “singletons” as candidate dynamic URLs), wherein the candidate web site does not link to other web sites and is not linked to by other web sites (Lepeska, pa 0049, identifying singletons through URL strings).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Reisman with the teachings of Lepeska because it assists in finding the most appropriate template for the URL (Lepeska, pa 0076).

He teaches storing an index that includes previous search term to web site mappings (He, Table 2);
deriving a pattern for a web site, wherein the pattern is derived from a locator of the web site having a first weight (He, pg. 356, section 2, URL template generation, extract and parse web forms and produce URL templates, as in Table 1), one or more prior search terms that resulted in navigation to the web site having a second weight (He, pg. 357, section 4, parse search forms to determine query term placeholders and default values), and content of the web site having a third weight (He, pg. 356, section 2, Empty page filter, pages are inspected to filter out empty ones), wherein the pattern is stored in the index (He, table 1), and wherein the pattern is associated with the web site (He, table 1, URL template associated with deep web site);
matching the unknown search term to the pattern in the index (He, pg. 357, section 4, URL template generation, Searching this form using query “ipad 2” without

matching the unknown search term to the pattern (Searching this form using query “ipad 2” without changing the default value “All Categories” of the drop-down box is equivalent to using the URL template for ebay.com in Table 1, with wild-card “{query}” replaced by “ipad+2”.),
identifying the corresponding web site that is associated with the pattern as a candidate web site based on the matching (He, pg. 356, section 2, query generation and URL generation, Such queries can then be plugged into URL templates to substitute the “{query}” wild-card to produce final URLs, which will
be stored in a central URL repository.); 
requesting additional content from the candidate web site for the unknown search term to identify second search results comprising previously hidden content (He, pg. 356, section 2, URL extraction/deduplication, URLs on search result pages (henceforth referred to as “second-level URLs”, to distinguish from the URLs generated using URL template, which are “first-level URLs”) typically link to additional deep-web content);
indexing the additional content (He, pg. 362, After identifying semantically-irrelevant arguments, second-level URLs from the same site can then be partitioned by disregarding these irrelevant arguments into different buckets, as in Table 4. URLs in the same bucket are treated as semantic duplicates, and only one URL in the same partition needs to be crawled.). 


With respect to claim 8, Reisman in view of Lepeska and He teaches the computer program product of claim 7, wherein the search request is determined to have failed based on at least one of finding no search results, finding that the first search results have a low relevancy score (Reisman, Col. 17 Li. 58- Col. 18 Li. 4), and detecting abandonment of the first search results. 
With respect to claim 10, Reisman in view of Lepeska and He teaches the computer program product of claim 7, wherein the program code is executable by the at least one processor to perform further operations comprising: identifying candidate web sites by at least one of identifying web sites based on 1) detecting any web sites associated with a user issuing the search request, 2) detecting any web sites based on a specific network of the user, 3) detecting any web sites based on a geography of the user, and 4) detecting any web sites with separate search boxes (He, pg. 360, left column, second-level crawls for sites that include faceted search/browsing). 
With respect to claim 11, Reisman in view of Lepeska and He teaches the computer program product of claim 7, wherein the program code is executable by the at least one processor to perform further operations comprising: in response to receiving a claims 13, 14, 16, and 17, the limitations are essentially the same as claims 7, 8, 10, and 11, and are thus rejected for the same reasons.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reisman in view of Lepeska and He, and further in view of Haridas et al. (US 2017/0123890).

With respect to claim 12, Reisman in view of Lepeska and He teaches the computer program product of claim 7, as discussed above.  Reisman in view of Lepeska and He doesn't expressly discuss wherein a Software as a Service (SaaS) is configured to perform the operations of the computer program product. 	Haridas teaches wherein a Software as a Service (SaaS) is configured to perform the operations of the computer program product (Haridas, pa 0078, service providers provide applications such as software as a service (SaaS) ). 	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Reisman in view of Lepeska and He because it allows service providers to deliver functionality via a network (Haridas, pa 0078).

claim 18, the limitations are essentially the same as claim 12, and are thus rejected for the same reasons.

Response to Arguments
Rejection under 35 U.S.C. 103 
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Lepeska et al. (US 2018/0357326) and Yeye He, Dong Xin, Venkatesh Ganti, Sriram Rajaraman, and Nirav Shah. 2013. Crawling deep web entity pages. In Proceedings of the sixth ACM international conference on Web search and data mining (WSDM '13). Association for Computing Machinery, New York, NY, USA, 355–364. (referred to herein as He).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169